MAINE SUPREME JUDICIAL COURT                                      Reporter of Decisions
Decision:    2015 ME 144
Docket:      Pen-15-161
Submitted
  On Briefs: October 21, 2015
Decided:     November 12, 2015

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HJELM, JJ.



                                STATE OF MAINE

                                         v.

                                DALE J. SAUCIER

JABAR, J.

         [¶1] Dale J. Saucier appeals from a judgment of conviction for aggravated

assault (Class B), 17-A M.R.S. § 208(1)(C) (2014), and domestic violence assault

(Class D), 17-A M.R.S. § 207-A(1)(A) (2014), entered in the Unified Criminal

Docket (Penobscot County, A. Murray, J.) after a jury-waived trial. We reject his

challenge to the sufficiency of the evidence, and affirm.

                                I. BACKGROUND

         [¶2] The following facts were found by the court beyond a reasonable

doubt, and are fully supported by the evidence in the record. On August 19, 2014,

Saucier and the victim, a woman with whom Saucier was in a relationship, became

involved in an argument that escalated into a physical altercation. Saucier threw a

television remote at the victim, and the victim threw some chips at Saucier.
2

Saucier grabbed the victim’s ponytail with one hand and strangled her with the

other hand.

        [¶3] Saucier squeezed the victim’s neck for approximately eight seconds

with sufficient force and strength to impede her breathing. While Saucier was

strangling her, the victim felt pressure behind her eyes, felt light-headed, and

thought she was going to lose consciousness. The strangling lasted long enough

and was forceful enough to leave red marks on the victim’s neck, and to affect her

voice for several days. During the assault, and while Saucier’s hand was on her

neck, the victim was talking and yelling.

        [¶4] Saucier was indicted for one count of aggravated assault and one count

of domestic violence assault. He waived his right to a jury trial, and the court held

a bench trial on March 20, 2015. At the close of the evidence, the court found

Saucier guilty of both crimes.                 The court sentenced him to two years’

imprisonment for the aggravated assault conviction, and to a concurrent term of

nine months’ imprisonment for the domestic violence assault conviction.1

        [¶5] Saucier timely appealed.




    1
     Although the docket record and the judgment and commitment form do not reflect that Saucier’s
sentences were to run concurrently, the transcript of the proceeding establishes that the court actually
imposed concurrent sentences. We direct an amendment of the docket and the judgment and commitment
form to correctly reflect the concurrent term of the sentences that the court imposed.
                                                                                    3

                                 II. DISCUSSION

      [¶6]   “When examining the sufficiency of the evidence, we review the

evidence in the light most favorable to the State to determine whether a trier of fact

rationally could find beyond a reasonable doubt every element of the offense

charged.” State v. Child, 1999 ME 198, ¶ 5, 743 A.2d 230 (quotation marks

omitted). Saucier was charged with committing aggravated assault pursuant to

17-A M.R.S. § 208(1)(C), which defines the offense as follows:

      A person is guilty of aggravated assault if he intentionally, knowingly,
      or recklessly causes . . . [b]odily injury to another under circumstances
      manifesting extreme indifference to the value of human life. Such
      circumstances include, but are not limited to, the number, location or
      nature of the injuries, the manner or method inflicted, the observable
      physical condition of the victim or the use of strangulation. For the
      purpose of this paragraph, “strangulation” means the intentional
      impeding of the breathing or circulation of the blood of another
      person by applying pressure on the person’s throat or neck.

      [¶7] Saucier contends that the evidence was not sufficient to support a

finding that he assaulted the victim under circumstances manifesting extreme

indifference to the value of human life. He argues that the strangulation incident

did not demonstrate extreme indifference because it only lasted for eight seconds,

and did not constitute “strangulation” within the meaning of section 208(1)(C)

because the victim was able to talk and yell while she was being strangled.

We disagree.
4

        [¶8] Section 208(1)(C) plainly defines strangulation as an application of

force to a person’s throat or neck that is sufficient to impede the person’s breathing

or circulation. The statute includes strangulation as a circumstance that manifests

extreme indifference to the value of human life. Here, the victim’s testimony

supports the court’s finding that Saucier applied enough force to the victim’s neck

to impede her breathing, and that evidence is sufficient to support Saucier’s

conviction for aggravated assault.

        The entry is:

                           Judgment affirmed.



On the briefs:

        Randy G. Day, Esq., Garland, for appellant Dale J. Saucier

        R. Christopher Almy, District Attorney, and Tracy Collins,
        Asst. Dist. Atty., Prosecutorial District V, Bangor, for appellee
        State of Maine



Penobscot Unified Criminal Docket docket number CR-2014-3008
FOR CLERK REFERENCE ONLY